Exhibit 10.10

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
March 26, 2019 (the “Effective Date”), by and between PARKER DRILLING COMPANY, a
Delaware corporation and PARKER DRILLING MANAGEMENT SERVICES LTD., a Nevada
corporation, and Jon-Al Duplantier (“Executive”). For the purposes of this
Agreement, Parker Drilling Company and Parker Drilling Management Services Ltd.,
together with any Successor Entity, shall be collectively referred to as the
“Company”. The Company and Executive may sometimes hereafter be referred to
singularly as a “Party” or collectively as the “Parties.” Defined terms shall
have the meanings ascribed to them in Appendix A of the Agreement.

W I T N E S S E T H:

WHEREAS, the Company desires to continue to employ Executive subject to the
terms and conditions hereafter set forth; and

WHEREAS, Executive is willing to enter into the Agreement upon the terms and
conditions set forth;

NOW, THEREFORE, in consideration of Executive’s continued employment with the
Company, and the mutual promises and agreements contained herein, the Parties
hereto agree as follows:

1.    Employment. During the Employment Period, the Company shall employ
Executive, and Executive shall serve as President, Rental Tools and Well
Services of the Company. Executive’s principal place of employment shall be at
the corporate offices of the Company in Houston, Texas. Executive understands
and agrees that Executive may be required to travel from time to time for
purposes of the Company’s business.

2.    Compensation. Compensation shall be paid or provided to Executive during
the Employment Period as follows:

(a)    Base Salary. The Company shall pay to Executive a base salary of $425,000
per year, payable in accordance with the Company’s normal payroll schedule and
procedures for its executives. Executive’s Base Salary shall be subject to at
least annual review and may be increased (but not decreased during the
Employment Period without Executive’s express written consent). Nothing
contained herein shall preclude the payment of any other compensation to
Executive at any time.

(b)    Annual Incentive Cash Compensation. The Executive shall be eligible to
participate in an annual incentive cash compensation plan. The annual incentive
cash compensation target shall be not less than 75% of Executive’s Base Salary
and shall be subject to review and may be increased (but not decreased during
the Employment Period without Executive’s express written consent (such amount,
the “Target Bonus”)). For years commencing after 2019, the annual incentive cash
compensation will be paid based on meeting reasonably potentially attainable
performance goals established by the Compensation Committee of the Board in good
faith after consultation with the Company’s Chief Executive Officer no later
than 60 days after the commencement of (a) the applicable fiscal year or (b) the
applicable target period. The annual incentive cash compensation, if any, will
be paid in cash form in accordance with the terms of the applicable annual
incentive cash compensation plan as in effect from time to time, and in no event
later than 90 days following close of the target period.



--------------------------------------------------------------------------------

(c)    Long-Term Incentives. Executive shall be eligible to receive grants of
long-term incentives, all as commensurate with Executive’s position, and to the
extent permitted by and in accordance with the terms of the Company’s long-term
incentive plan or plans as in effect from time to time.

(1)    Initial Equity Grant. Effective as of the Effective Date, Executive shall
receive an initial award (the “Initial RSU Award”) pursuant to the terms and
conditions of the RESTRICTED STOCK UNIT INCENTIVE AGREEMENT between Company and
Executive dated on the Effective Date, a form of which is attached hereto as
Exhibit A.

(2)    Initial Options Grant. Effective as of the Effective Date, Executive
shall receive an initial award (the “Initial Option Award”) pursuant to the
terms and conditions of the STOCK OPTION INCENTIVE AGREEMENT between Company and
Executive dated on the Effective Date, a form of which is attached hereto as
Exhibit B.

3.    Duties and Responsibilities of Executive. Executive shall have
responsibilities, duties and authorities customarily associated with Executive’s
position in companies that are of similar size and nature to the Company. During
the Employment Period, Executive shall devote substantially all of Executive’s
full business time and attention to the Company’s business. This Section 3 shall
not be construed as preventing Executive from (a) serving on advisory committees
or boards with the written permission of the Reporting Authority, such
permission not to be unreasonably withheld or delayed; (b) engaging in
reasonable volunteer services for charitable, educational or civic
organizations; or (c) managing Executive’s personal investments in a form or
manner that will not require Executive’s services in the operation of the
entities in which such investments are made.

4.    Term of Employment. Executive’s initial term of employment with the
Company under the Agreement shall be for the period from the Effective Date
through the one-year anniversary of the Effective Date (the “Initial Term of
Employment”). Thereafter, the Initial Term of Employment shall be automatically
extended repetitively for one-year period(s) unless written notice is given by
either the Company or Executive to the other Party at least 60 days prior to the
end of the Initial Term of Employment, or any one-year extension thereof, as
applicable, that the term of employment will not be renewed (such notice, a
“Notice of Non-Renewal”). The Initial Term of Employment and any extension of
the Initial Term of Employment hereunder shall each and collectively be referred
to herein as a “Term of Employment.” The Term of Employment shall also be
extended upon a Change in Control as provided in Section 7. The Term of
Employment shall automatically end in the event of the death or Disability of
Executive. The Company and Executive shall each have the right to give Notice of
Termination (pursuant to Section 8) at will, with or without cause, at any time,
subject however to the terms and conditions of the Agreement regarding the
rights and duties of the Parties upon termination of employment. The period from
the Effective Date through the earlier of the date of Executive’s termination of
employment for whatever reason or the end of the Term of Employment shall be
referred to herein as the “Employment Period.”

 

2



--------------------------------------------------------------------------------

5.    Benefits. Subject to the terms and conditions of the Agreement, Executive
shall be entitled to the following:

(a)    Ongoing Benefits. During the Employment Period, Executive shall be
entitled to the following:

(1)    Reimbursement of Expenses. The Company shall pay or reimburse Executive
for all reasonable travel, entertainment and other expenses paid or incurred by
Executive in the performance of Executive’s duties hereunder. The Company shall
also provide Executive with suitable office space, including staff support, as
reasonably determined by the Company.

(2)    Other Employee Benefits. Executive shall be eligible to participate in
any pension, retirement, 401(k), and profit-sharing, non-qualified deferred
compensation and other group retirement plans or programs of the Company, to the
same extent as available to Senior Officers under the terms of such plans or
programs. Executive shall also be entitled to participate in any medical,
dental, life, accident, disability and other group insurance plans or programs
of the Company, to the same extent as available to Senior Officers under the
terms of such plans or programs. For the purposes of this Agreement, “Senior
Officers” includes the Chief Executive Officer of the Company and all managerial
personnel reporting directly to the Chief Executive Officer.

(3)    Paid Time Off. Executive shall be entitled to the number of hours of paid
time off each year that is accorded under the Company’s paid time policy for
other Senior Officers, but not less than Executive’s annual paid time off
entitlement under Executive’s prior employment agreement with the Company.

(b)    Payments Upon Termination. Upon termination of employment during the Term
of Employment and without requirement of execution of a Waiver and Release,
Executive shall be entitled to the following minimum payments, in addition to
any other payments or benefits Executive is entitled to receive under the terms
of the Agreement and any employee benefit plan or program:

(1)    unpaid Base Salary which has accrued through the Termination Date;

(2)    unpaid vacation pay for that year which has accrued through the
Termination Date; and

(3)    reimbursement of incurred business expenses in accordance with the
Company’s normal procedures.

Any such accrued and unpaid salary and vacation pay shall be paid to Executive
in a cash lump sum within five business days following the Termination Date.

6.    Severance Benefits Upon Certain Terminations Outside the Change in Control
Protection Period. Subject to the Waiver and Release requirement described in
Section 6(c), Executive’s right to compensation and benefits for periods after
the Termination

 

3



--------------------------------------------------------------------------------

Date (but not within the Change in Control Period defined in Section 7) shall be
determined in accordance with this Section 6, as follows:

(a)    Cash Payments. In the event that (i) Executive’s employment is terminated
during the Term of Employment by the Company without Cause (other than due to
death or Disability), (ii) Executive’s employment with the Company is terminated
upon the expiration of the Term of Employment and following the date the Company
provides a Notice of Non-Renewal as contemplated by Section 4, or
(iii) Executive terminates Executive’s employment hereunder during the Term of
Employment for Good Reason (each, a “Qualifying Termination”), then the
following cash payments shall be provided to Executive or, in the event of
Executive’s death before receiving such benefits, to Executive’s Designated
Beneficiary:

(1)    the Company shall pay to Executive as additional compensation (the
“Additional Payment”) an amount which is equal to one and one-half (1.5) (the
“Severance Multiplier”) multiplied by the sum of (x) Executive’s Base Salary as
in effect on the date Notice of Termination is given or on the date immediately
prior to the Termination Date, whichever is greater and (y) Executive’s Target
Bonus. The Additional Payment shall be paid to Executive in a cash lump sum
payment on the 60th day following the Termination Date, but only if the Waiver
and Release has been timely executed and returned and the revocation period has
expired;

(2)    a portion of Executive’s annual incentive cash compensation equal to the
annual incentive cash compensation as provided in Section 2(b) based on actual
performance, multiplied by a fraction, the numerator of which equals the number
of days from the commencement of the incentive compensation plan year in which
such termination occurs through the Termination Date, and the denominator of
which equals 365. Any such annual incentive cash compensation shall be paid in a
cash lump sum on the normal annual incentive cash compensation payment date for
Senior Officers whose employment has continued, and in no event later than the
later of (i) March 15 of the year following the year in which the Termination
Date occurs or (ii) the 60th day following the Termination Date, but only if the
Waiver and Release has been timely executed and returned and the revocation
period has expired;

(3)    if the Termination Date occurs after the end of the Company’s fiscal year
and prior to the payment of the annual incentive cash compensation for such
year, the same annual incentive cash compensation to which Executive would have
been entitled had Executive’s employment continued through the normal annual
incentive cash compensation payment date, if any. Such annual incentive cash
compensation shall be paid in a cash lump sum on the normal annual incentive
cash compensation payment date for Senior Officers whose employment has
continued, and in no event later than the later of March 15 of the year in which
the Termination Date Occurs or (ii) the 60th day following the Termination Date,
but only if the Waiver and Release has been timely executed and returned and the
revocation period has expired; and

(4)    payment for Executive’s (and Executive’s eligible dependents’) health
care continuation premiums (“COBRA”) for the number of years equal to the
Severance Multiple (the “COBRA Payment”), any such amount shall be paid to
Executive in a cash lump sum payment on the 60th day following the Termination
Date, but only if the Waiver and Release has been timely executed and returned
and the revocation period has expired.

 

4



--------------------------------------------------------------------------------

(b)    No Benefits. In the event that (i) Executive voluntarily resigns or
otherwise voluntarily terminates Executive’s employment at any time, in either
case, without Good Reason, (ii) Executive’s employment is terminated by the
Company for Cause, or (iii) Executive’s employment is terminated due to death or
Disability, then the Company shall have no obligation to provide any severance
payments and benefits under Section 6(a). In any such event, Executive and
Executive’s covered dependents, if any, shall be entitled to only elect
continuation coverage under the Company’s group health plan and group dental
plan pursuant to COBRA and the Company’s procedures for COBRA administration
after the Termination Date.

(c)    Waiver and Release. Notwithstanding any provision of the Agreement to the
contrary, in order to receive the severance payments and benefits payable under
Section 6 or Section 7, as applicable, Executive must first execute an
appropriate waiver and release agreement (substantially in the form attached
hereto as Appendix B) (the “Waiver and Release”). Executive shall have 45 days
after receipt of the Waiver and Release to consider and timely execute and
return it to the Company. After return, Executive shall have an additional seven
days in which Executive can revoke the Waiver and Release; thereafter, the
Waiver and Release shall be irrevocable. The Company shall provide the Waiver
and Release to Executive no later than five days after the Termination Date. If
the Waiver and Release is not timely executed and returned, or it is revoked
within the seven-day revocation period, no benefits shall be paid under any of
Section 6 or Section 7.

(d)    No Duplication. The severance payments provided under the Agreement shall
supersede and replace any severance payments or benefits under any severance
plan, agreement, arrangement, program or policy (whether written or unwritten)
that the Company or any Affiliate maintains and under which the Executive may be
eligible to participate. Notwithstanding the preceding sentence, in the event
that a severance payment or benefit under the Agreement would constitute a
change in the form or timing of payment under Code Section 409A of any severance
payment or benefit otherwise payable to Executive under any other plan,
agreement, arrangement, program or policy, then the portion of the severance
payment or benefit payable under the Agreement that is equal to the amount
payable under such other severance plan, arrangement shall be paid in the form,
and at the time, applicable under such other severance agreement, arrangement,
program or policy, and, in such event, any excess severance payment or benefit
as determined under the Agreement shall be paid in the time and form as
specified in the Agreement.

7.    Severance Benefits Upon Certain Terminations During the Change in Control
Protection Period. Subject to the Waiver and Release requirement described in
Section 6, Executive’s right to compensation and benefits after the Termination
Date for the Executive’s Qualifying Termination during (x) the Term of
Employment and (y) the period that commences upon the occurrence of a Change in
Control and terminates 18 months thereafter (the “Change in Control Protection
Period”) shall be determined in accordance with this Section 7, as follows:

(a)    Executive shall be entitled to the payments and benefits set forth in
Section 6, provided that the Severance Multiplier for purposes of determining
the amount of the Additional Payment under Section 6(a)(1) shall instead be two
(2).

 

5



--------------------------------------------------------------------------------

(b)    No Benefits. In the event that (i) Executive voluntarily resigns or
otherwise voluntarily terminates employment at any time without Good Reason
(other than a termination of employment at the end of the Term of Employment
following an Notice of Non-Renewal given by the Company), (ii) Executive’s
employment is terminated by the Company for Cause or (iii) employment is
terminated due to death or Disability, then the Company shall have no obligation
to provide any severance benefits under Section 7. In any such event, Executive
and Executive’s covered dependents, if any, shall be entitled to only elect
continuation coverage under the Company’s group health plan and group dental
plan pursuant to COBRA and the Company’s procedures for COBRA administration
after the Termination Date

(c)    Potential Reduction in Payments. Notwithstanding any other provision of
the Agreement to the contrary, if any Payment would be subject to the Excise
Tax, then the Payment shall be either (i) delivered in full pursuant to the
terms of this Agreement, or (ii) reduced in accordance with this Section 7(c) to
the extent necessary to avoid the Excise Tax, based on which of (i) or (ii)
would result in the greater Net After-Tax Receipt to Executive.

If Payments are reduced, the reduction shall be accomplished first by reducing
cash Payments under this Agreement, in the order in which such cash Payments
otherwise would be paid and then by forfeiting any equity-based awards that vest
as a result of the Change in Control, starting with the most recently granted
equity-based awards, to the extent necessary to accomplish such reduction.

All determinations under this Section 7(c) shall be made by the Company’s
independent accountants or compensation consultants (the “Third Party”) and all
such determinations shall be conclusive, final and binding on the parties
hereto. The Company and Executive shall furnish to the Third Party such
information and documents as the Third Party may reasonably request in order to
make a determination under this Section 7(c). The Company shall bear all
reasonable fees and costs of the Third Party with respect to determinations
under or contemplated by this Section 7(c).

8.    Notice of Termination. Any termination by the Company or Executive of
employment with the Company shall be communicated by means of a written notice
which indicates the specific termination provision of the Agreement relied upon
and sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated (the “Notice of Termination”).

9.    Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for under the Agreement by seeking other employment or in any
other manner.

 

6



--------------------------------------------------------------------------------

10.    Confidential Information.

(a)    Access to Confidential Information and Specialized Training. Executive’s
employment creates or continues a relationship of confidence and trust between
the Company, on the one hand, and Executive, on the other hand. Continuing on an
ongoing basis during employment, the Company agrees to give Executive access to
Confidential Information (as defined below) (including, without limitation,
Confidential Information of the Company’s Affiliates and Subsidiaries), which
Executive did not have access to or knowledge of before Executive’s employment
with the Company. Executive acknowledges and agrees that, as between the
Parties, all Confidential Information is and shall remain the exclusive property
of the Company and that all Confidential Information is confidential and a
valuable, special and unique asset of the Company that gives the Company an
advantage over its actual and potential, current and future competitors.
Executive further acknowledges and agrees that Executive shall preserve and
protect all Confidential Information from unauthorized disclosure or
unauthorized use, that certain Confidential Information may constitute “trade
secrets” as defined by the Texas Uniform Trade Secrets Act and under other
applicable laws, and that unauthorized disclosure or unauthorized use of the
Company’s Confidential Information would irreparably injure the Company.

(b)    The Company agrees to provide Executive with ongoing Specialized
Training, which Executive does not have access to or knowledge of before the
execution of the Agreement, and the Company agrees to continue providing such
Specialized Training on an ongoing basis during employment. “Specialized
Training” includes the training the Company provides to Executive that is unique
to its business and enhances Executive’s ability to perform Executive’s job
duties effectively, which includes, without limitation, orientation training;
sales methods/techniques training; operation methods training; and computer and
systems training.

(c)    Agreement Not to Use or Disclose Confidential Information. Both during
the term of Executive’s employment and after the termination of Executive’s
employment for any reason (including wrongful termination), Executive shall hold
all Confidential Information in strict confidence, and shall not use any
Confidential Information except for the benefit of the Company, in accordance
with the duties assigned to Executive. Executive shall not, at any time (either
during or after the term of Executive’s employment), disclose any Confidential
Information to any person or entity (except other employees of the Company who
have a need to know the information in connection with the performance of their
employment duties), without the prior written consent of the Board, or permit
any other person in the Executive’s immediate family (which shall mean the
spouse and children of the Executive) to do so; provided, however, Executive may
make such disclosures to third parties where the disclosure is made during the
Employment Period to third parties who have executed confidentiality agreements
acceptable to the Company. Executive shall take reasonable precautions to
protect the physical security of all documents and other material containing
Confidential Information (regardless of the medium on which the Confidential
Information is stored). The Agreement applies to all Confidential Information,
whether now known or later to become known to Executive.

(d)    Agreement to Refrain from Derogatory Statements. Except as provided in
Sections 10(f)-(g) below, Executive agrees that, both during the employment
relationship and for a two-year period after the Termination Date, Executive
will not make, nor assist or direct any other person or entity in making, any
oral or written statements about the Company or any of its Affiliates’
directors, officers, employees, agents, investors or representatives that are
untruthful

 

7



--------------------------------------------------------------------------------

and harmful to the business interest or reputation of the Company or any of its
Affiliates; or that disclose private or confidential information about the
Company or any of its Affiliates’ business affairs, directors, officers,
employees, agents, investors or representatives; or that constitute an intrusion
into the seclusion or private lives of the Company’s or any of its Affiliates’
directors, officers, employees, agents, investors or representatives; or that
give rise to negative publicity about the private lives of such directors,
officers, employees, agents, investors or representatives; or that place such
directors, officers, employees, agents, investors or representatives in a false
light before the public; or that constitute a misappropriation of the name or
likeness of such directors, officers, employees, agents, investors or
representatives. A violation or threatened violation of this prohibition may be
enjoined. This Section does not apply to communications with regulatory
authorities or other communications protected or required by law.

(e)    Acknowledgement. Executive acknowledges and agrees that a significant
inducement for the Company’s provision of benefits to Employee under this
Agreement, and agreement to provide its Confidential Information and its
goodwill upon the execution of this Agreement, is the mutual desire of the
Company and Executive that Executive learn relevant aspects of the Company’s
Confidential Information on a continuing and ongoing basis after the execution
of this Agreement. Executive will be able to use such additional Confidential
Information, in conjunction with the Company’s goodwill, to further the
Company’s business interests. In exchange for the Company’s agreement to
provide, and the ongoing provision of, Confidential Information, Executive
agrees to the restrictions imposed herein, including the non-solicitation,
non-recruitment, non-competition, and non-disparagement restrictions, as
reasonable and necessary to protect the Company’s legitimate business interests.
Executive’s non-solicitation, non-recruitment, non-competition, and
non-disparagement covenants set forth herein are separate and severable
obligations.

(f)    Nothing in the Agreement will prohibit or restrict the Company, its
Affiliates, Executive or Executive’s respective attorneys from: (i) making any
disclosure of relevant and necessary information or documents in any action,
investigation, or proceeding relating to the Agreement, or as required by law or
legal process, including with respect to possible violations of law;
(ii) participating, cooperating, or testifying in any action, investigation, or
proceeding with, or providing information to, any governmental agency or
legislative body, any self-regulatory organization, and/or pursuant to the
Sarbanes-Oxley Act; or (iii) accepting any U.S. Securities and Exchange
Commission awards. In addition, nothing in the Agreement prohibits or restricts
the Company, its Affiliates or Executive from initiating communications with, or
responding to any inquiry from, any regulatory or supervisory authority
regarding any good faith concerns about possible violations of law or regulation
provided, however, that, except as provided in Section 10(g), Executive agrees
that in the event Executive is served with a subpoena, document request,
interrogatory, or any other legal process that requires Executive to disclose
any Confidential Information, whether during the Employment Period or
thereafter, Executive will, to the extent permitted by law, notify the Company’s
Board of Directors of such fact, in writing, and provide a copy of such
subpoena, document request, interrogatory, or other legal process, promptly
after receipt thereof.

(g)    Pursuant to 18 U.S.C. § 1833(b), Executive will not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret of the Company or its Affiliates that (i) is made (A) in
confidence to a Federal, State, or local

 

8



--------------------------------------------------------------------------------

government official, either directly or indirectly, or to Executive’s attorney
and (B) solely for the purpose of reporting or investigating a suspected
violation of law; or (ii) is made in a complaint or other document that is filed
under seal in a lawsuit or other proceeding. Further, nothing in this Agreement,
or any other agreement or policy, shall prevent Executive from, or expose
Executive to criminal or civil liability under and Federal or State trade secret
law for filing a charge or complaint with, communicating with, participating in
any investigation or proceeding or otherwise directly or indirectly sharing any
Company trade secret or other Confidential Information (except information
protected by the Company’s attorney-client or work product privilege) with an
attorney or with any federal, state, or local government agencies, regulators,
or officials, for the purpose of investigating or reporting a suspected
violation of law, whether in response to a subpoena or otherwise, without
providing notice to the Company. If Executive files a lawsuit for retaliation by
the Company for reporting a suspected violation of law, Executive may disclose
the trade secret to Executive’s attorney and use the trade secret information in
the court proceeding, if Executive files any document containing the trade
secret under seal and does not disclose the trade secret except under court
order. Nothing in the Agreement is intended to conflict with 18 U.S.C. § 1833(b)
or create liability for disclosures of trade secrets that are expressly allowed
by such section.

11.    Duty to Return Company Documents and Property. Upon the termination of
Executive’s employment with the Company, for any reason whatsoever, Executive
shall immediately return and deliver to the Company any and all papers, books,
records, documents, memoranda and manuals, e-mail, electronic or magnetic
recordings or data, including all copies thereof, belonging to the Company,
containing Confidential Information, in Executive’s possession, whether prepared
by Executive or others. If at any time after the Employment Period, Executive
determines that Executive has any Confidential Information in Executive’s
possession or control, Executive shall immediately return to the Company all
such Confidential Information in Executive’s possession or control, including
all copies and portions thereof.

12.    Employee Developments.

(a)    Assignment of Employee Developments. Executive agrees that any and all
Employee Developments (as defined below) shall be and remain the sole and
exclusive property of the Company. Executive hereby assigns to the Company,
without additional compensation, all right, title and interest Executive has in
and to any Employee Developments. If copyright protection is available for any
Employee Development, such Employee Development will be considered a “work for
hire” as that term is defined under copyright law and will be the exclusive
property of the Company.

(b)    Executive Duties. During and after Executive’s employment with the
Company or any of its Subsidiaries, Executive shall, without additional
compensation: (i) promptly disclose to the Company any Employee Development,
specifically identifying any inventions, improvements or other portions of the
Employee Development that are potential patentable or susceptible to protection
as a trade secret; (ii) execute and deliver any and all applications,
assignments, documents, and other instruments that the Company shall deem
necessary to protect the right, title and interest of the Company or its
designee in or to any Employee Development; (iii) reasonably cooperate and
assist in providing information for making and completing regulatory and other
filings in connection with any Employee Development; (iv) reasonably

 

9



--------------------------------------------------------------------------------

cooperate and assist in providing information for or participating in any
action, threatened action, or considered action relating to any Employee
Development; and (v) take any and all other actions as the Company may otherwise
require with respect to any Employee Development.

(c)    Third Party Obligations. Executive acknowledges that the Company from
time to time may have agreements with other persons or entities which impose
obligations or restrictions on the Company regarding development-related work
made during the course of work thereunder or regarding the confidential nature
of such work. Executive agrees to be bound by all such obligations and
restrictions and to take all action necessary to discharge the obligations of
the Company.

(d)    Executive recognizes that all ideas, inventions, and discoveries of the
type described in this Section 12, conceived or made by Executive alone or with
others within one year after termination of employment with the Company or any
of its Subsidiaries (voluntary or otherwise), are likely to have been conceived
in significant part either while employed by the Company or as a direct result
of knowledge Executive had of proprietary information or Confidential
Information. Accordingly, Executive agrees that such ideas, inventions or
discoveries shall be presumed to have been conceived during Executive’s
employment with the Company, unless and until the contrary is clearly
established by Executive, and shall be treated as Employee Developments
hereunder.

13.    Non-Solicitation Restriction. To protect the Confidential Information,
and in the event of Executive’s termination of employment for any reason
whatsoever, whether by Executive or the Company, it is necessary to enter into
the following restrictive covenants, which are ancillary to the enforceable
promises between the Company and Executive in Sections 10 through 12 of the
Agreement. Executive hereby covenants and agrees that during the Employment
Period and for one year following the Termination Date, Executive will not,
directly or indirectly, either individually or as a principal, partner, agent,
consultant, contractor, employee, or as a director or officer of any corporation
or association, or in any other manner or capacity whatsoever, except on behalf
of the Company or an Affiliate, solicit business, or attempt to solicit
business, in products or services competitive with any products or services sold
(or offered for sale) by the Company or any Affiliate, from the Company’s or its
Affiliate’s customers or prospective customers, or those individuals or entities
with whom the Company or its Affiliate did business during the Employment
Period, including, without limitation, the Company’s or its Affiliate’s
prospective or potential customers, nor shall Executive detrimentally interfere
with any such of the Company’s or its Affiliate’s contractors or consultants.

14.    Non-Competition Restriction. Executive hereby covenants and agrees that
during Executive’s employment with the Company or any of its Affiliates, and for
a period of one year following the Termination Date, Executive will not, without
the prior written consent of the Board, participate in any capacity, directly or
indirectly (whether as proprietor, stockholder, director, partner, employee,
agent, independent contractor, consultant, trustee, beneficiary, or in any other
capacity), with any Competitor; provided, however, Executive shall not be deemed
to be participating with a Competitor solely by virtue of Executive’s ownership
of not more than one percent (1%) of any class of stock or other securities
which are publicly traded on a national securities exchange or in a recognized
over-the-counter market.

 

10



--------------------------------------------------------------------------------

15.    Non-Recruitment Restriction. Executive hereby covenants and agrees that
during Executive’s employment with the Company or any of its Affiliates, and for
a period of two years following the Termination Date, Executive will not, either
directly or indirectly, or by acting in concert with others, recruit, solicit,
or influence any employee, consultant, officer, or director of the Company or
any Affiliate, nor any person who is or was engaged in such a position at any
time within the preceding six-month period, to terminate or reduce his or her
employment or service with the Company or any Affiliate.

16.    Tolling. If Executive violates any of the restrictions contained in
Sections 10 through 15, the restrictive period will be suspended and will not
run in favor of Executive from the time of the commencement of any violation
until the time when Executive cures the violation to the Company’s reasonable
satisfaction.

17.    Reformation. If an arbitrator or reviewing court concludes that any
aspect of the restrictive covenants in Sections 10 through 15 is unenforceable,
then the arbitrator or reviewing court shall have the authority to “blue pencil”
or otherwise modify such provision so that the restrictions shall be enforced to
the full extent permitted by law, and while maintaining the parties’ original
intent to the maximum extent possible.

18.    Remedies. Executive acknowledges that the restrictions contained in
Sections 10 through 15, in view of the nature of the Company’s business, are
reasonable and necessary to protect the Company’s legitimate business interests,
and that any violation of the Agreement would result in irreparable and
continuing injury to the Company for which there is no adequate remedy at law.
Thus, in addition to the Company’s right to arbitrate disputes hereunder, in the
event of a breach or a threatened breach by Executive of any provision of
Sections 10 through 15, the Company shall be entitled to obtain emergency
equitable relief, including a temporary restraining order and/or preliminary
injunction in aide of arbitration, from any state or federal court of competent
jurisdiction, without first posting a bond, to restrain Executive from the
commission of any breach. Upon the issuance (or denial) of an injunction, the
underlying merits of any dispute will be resolved in accordance with the
arbitration provisions of Section 26 of this Agreement. Nothing contained in the
Agreement shall be construed as prohibiting the Company from pursuing any other
remedies available to it for any such breach or threatened breach, including,
without limitation, the recovery of money damages. These covenants and
disclosures shall each be construed as independent of any other provisions in
the Agreement, and the existence of any claim or cause of action by Executive
against the Company, whether predicated on the Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of such covenants and
agreements.

19.    Withholdings. The Company may withhold and deduct from any benefits and
payments made or to be made pursuant to the Agreement (a) all federal, state,
local and other taxes as may be required pursuant to any law or governmental
regulation or ruling and (b) all other normal employee deductions made with
respect to the Company’s employees generally.

20.    Nonalienation. The right to receive payments under the Agreement shall
not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge or encumbrance by Executive, Executive’s dependents or
beneficiaries, or to any other person who is or may become entitled to receive
such payments hereunder. The right to receive payments

 

11



--------------------------------------------------------------------------------

hereunder shall not be subject to or liable for the debts, contracts,
liabilities, engagements or torts of any person who is or may become entitled to
receive such payments, nor may the same be subject to attachment or seizure by
any creditor of such person under any circumstances, and any such attempted
attachment or seizure shall be void and of no force and effect.

21.    Incompetent or Minor Payees. Should the Reporting Authority determine, in
its discretion, that any person to whom any payment is payable under the
Agreement has been determined to be legally incompetent or is a minor, any
payment due hereunder, notwithstanding any other provision of the Agreement to
the contrary, may be made in any one or more of the following ways: (a) directly
to such minor or person; (b) to the legal guardian or other duly appointed
personal representative of the person or estate of such minor or person; or
(c) to such adult or adults as have, in the good faith knowledge of the
Reporting Authority, assumed custody and support of such minor or person; and
any payment so made shall constitute full and complete discharge of any
liability under the Agreement in respect to the amount paid.

22.    Indemnification. THE COMPANY SHALL, TO THE FULL EXTENT PERMITTED BY LAW,
INDEMNIFY AND HOLD HARMLESS EXECUTIVE FROM AND AGAINST ANY AND ALL LIABILITY,
COSTS AND DAMAGES ARISING FROM EXECUTIVE’S SERVICE AS AN EMPLOYEE, OFFICER OR
DIRECTOR OF THE COMPANY OR ITS AFFILIATES, SPECIFICALLY INCLUDING LIABILITY,
COSTS AND DAMAGES THAT ARISE IN WHOLE OR IN PART FROM ANY NEGLIGENCE OR ALLEGED
NEGLIGENCE OF EXECUTIVE, EXCEPT, HOWEVER, TO THE EXTENT THAT ANY SUCH LIABILITY,
COST OR DAMAGE RESULTED FROM AN ACT OR OMISSION BY EXECUTIVE THAT CONSTITUTES
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON EXECUTIVE’S PART. Executive shall also
be provided directors’ and officers’ liability insurance and any contractual
indemnification provided to Senior Officers at any given time. To the full
extent permitted by Texas law, the Company shall retain counsel to defend
Executive, or shall advance legal fees and expenses to Executive for counsel
selected by Executive, in connection with any litigation or proceeding related
to Executive’s service as an employee, officer and director of the Company or
any Affiliate within 20 days after receipt by the Company of a written request
for such advance. Such request shall include an itemized list of the costs and
expenses and an undertaking by Executive to repay the amount of such advance if
it shall ultimately be determined that Executive is not entitled to be
indemnified against such costs and expenses. This Section 22 shall be in
addition to, and shall not limit in any way, the rights of Executive to any
other indemnification from the Company, as a matter of law, contract or
otherwise. Notwithstanding the foregoing, the provisions in this Section 22 may
be superseded and replaced by a separate indemnification agreement entered into
between the Company and Executive.

23.    Severability. It is the desire of the parties hereto that the Agreement
be enforced to the maximum extent permitted by law, and should any provision
contained herein be held unenforceable by a court of competent jurisdiction or
arbitrator (pursuant to Section 26), the parties hereby agree and consent that
such provision shall be reformed to create a valid and enforceable provision to
the maximum extent permitted by law; provided, however, if such provision cannot
be reformed, it shall be deemed ineffective and deleted here from without
affecting any other provision of the Agreement. The Agreement should be
construed by limiting and reducing it only to the minimum extent necessary to be
enforceable under then applicable law.

 

12



--------------------------------------------------------------------------------

24.    Title and Headings; Construction. Titles and headings to Sections hereof
are for reference only and shall in no way limit, define or otherwise affect the
provisions hereof. The words “herein”, “hereof”, “hereunder” and other compounds
of the word “here” shall refer to the entire Agreement and not to any particular
provision hereof. The masculine gender is intended to include the feminine
gender.

25.    Choice of Law. EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, THE
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW.

26.    Arbitration. Subject to Section 18, any past, present, or future dispute
or other controversy (hereafter a “Dispute”) arising under or in connection with
Executive’s employment with the Company or any Affiliate, or the termination
thereof, and/or the Agreement, whether in contract, in tort, statutory or
otherwise, and including both claims brought by Executive and claims brought
against Executive, shall be finally and solely resolved by binding arbitration
in Harris County, Texas, administered by the American Arbitration Association
(the “AAA”) in accordance with the Employment Arbitration Rules and Mediation
Procedures of the AAA, this Section 26 and, to the maximum extent applicable,
the Federal Arbitration Act (provided that nothing herein shall require
arbitration of a Dispute which, by law, cannot be the subject of a compulsory
arbitration agreement). Such arbitration shall be conducted by a single
arbitrator (the “Arbitrator”). If the parties cannot agree on the choice of an
Arbitrator within 30 days after the Dispute has been filed with the AAA, then
the Arbitrator shall be selected pursuant to the Employment Arbitration Rules
and Mediation Procedures of the AAA. The Arbitrator may proceed to an award
notwithstanding the failure of any party to participate in such proceedings.
Except as set forth in Section 18, above, the arbitrator, and not any federal or
state court, shall have exclusive authority to resolve any dispute relating to
the interpretation, applicability, enforceability, and/or formation of this
Agreement, including any dispute as to whether (i) a particular claim is subject
to arbitration hereunder, and/or (ii) any part of this Section 26 is void or
voidable. The costs of the arbitration and arbitrator fees shall be borne
equally by the parties, and each party shall bear its own legal costs and
related expenses in connection with any arbitration. However, if Executive is
the prevailing party in any final and binding arbitral award on a material issue
in the arbitration proceeding, the Company shall reimburse Executive for
Executive’s reasonable attorney’s fees incurred in connection with the
arbitration.

To the maximum extent practicable, an arbitration proceeding hereunder shall be
concluded within 180 days of the filing of the Dispute with the AAA. The
Arbitrator may allow discovery in its discretion but shall be mindful of the
Parties’ goal of settling disputes in the most efficient manner possible. The
Arbitrator shall be empowered to impose sanctions and to take such other actions
as the Arbitrator deems necessary to the same extent a judge could impose
sanctions or take such other actions pursuant to the Federal Rules of Civil
Procedure and applicable law. Each party agrees to keep all Disputes and
arbitration proceedings strictly confidential except for disclosure of
information required by applicable law which cannot be waived.

 

13



--------------------------------------------------------------------------------

The award of the Arbitrator shall be (a) the sole and exclusive remedy of the
parties, (b) final and binding on the parties hereto except for any appeals
provided by the Federal Arbitration Act, and (c) in writing and shall state the
reasons for the award. Only the state and federal courts sitting in Houston,
Texas shall have jurisdiction to enter a judgment upon any award rendered by the
Arbitrator, and the parties hereby consent to the personal jurisdiction of such
courts and waive any objection that such forum is inconvenient. Unless
prohibited by law, the parties agree to take all steps necessary to protect the
confidentiality of the Dispute and all materials from the arbitration in
connection with any court proceeding, agree to use their reasonable best efforts
to file all Confidential Information (and all documents containing Confidential
Information) under seal in any court proceeding permitted herein, and agree to
the entry of an appropriate protective order encompassing the confidentiality
terms of this Agreement. This Section 26 shall not preclude (i) the parties at
any time from agreeing to pursue non-binding mediation of the Dispute prior to
arbitration hereunder (provided that neither party shall be obligated to
participate in non-binding mediation against its will) or (ii) the Company from
pursuing the remedies available under Section 18 in any court of competent
jurisdiction.

27.    Binding Effect: Third Party Beneficiaries. The Agreement shall be binding
upon and inure to the benefit of the parties hereto, and to their respective
heirs, executors, beneficiaries, personal representatives, successors and
permitted assigns hereunder, but otherwise the Agreement shall not be for the
benefit of any third parties.

28.    Entire Agreement; Amendment and Termination. The Agreement contains the
entire agreement of the parties with respect to Executive’s employment and the
other matters covered herein; moreover, the Agreement supersedes all prior and
contemporaneous agreements and understandings, oral or written, between the
Parties hereto concerning the subject matter hereof. Notwithstanding the
foregoing, any indemnity agreement between the Company and Executive as of the
Effective Date shall continue in effect until otherwise amended or superseded.
The Agreement may be amended, waived or terminated only by a written instrument
that is identified as an amendment or termination hereto and that is executed on
behalf of both Parties.

29.    Survival of Certain Provisions. Wherever appropriate to the intention of
the Parties, the respective rights and obligations of the Parties hereunder,
including but not limited to the rights and obligations set out in Sections 2, 5
through 7, 10 through 18, 22, 25, 26 and 32 shall survive any termination or
expiration of the Agreement.

30.    Waiver of Breach. No waiver by either Party hereto of a breach of any
provision of the Agreement by any other Party, or of compliance with any
condition or provision of the Agreement to be performed by such other Party,
will operate or be construed as a waiver of any subsequent breach by such other
Party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either Party hereto to take any action by reason
of any breach will not deprive such Party of the right to take action at any
time while such breach continues.

31.    Successors and Assigns. The Agreement shall be binding upon and inure to
the benefit of the Company and its Affiliates, and its and their successors, and
upon any person or entity acquiring, whether by merger, consolidation, purchase
of assets or otherwise, all or

 

14



--------------------------------------------------------------------------------

substantially all of the business and/or assets of the Company or its successor.
The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to expressly assume and agree to perform the
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place; provided, however,
no such assumption shall relieve the Company of its obligations hereunder.

The Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representative, executors, administrators, successors, and
heirs. In the event of the death of Executive while any amount is payable
hereunder including, without limitation, pursuant to Sections 2, 5, 6, and 7,
all such amounts, unless otherwise specifically provided herein, shall be paid
in accordance with the terms of the Agreement to the beneficiary designated by
Executive in a writing delivered to the Company, or if none, to Executive’s
surviving spouse if any, or if not, then to the personal representative of
Executive’s estate.

32.    Notices. Each notice or other communication required or permitted under
the Agreement shall be in writing and transmitted, delivered, or sent by
personal delivery, prepaid courier or messenger service (whether overnight or
same-day), or prepaid certified United States mail (with return receipt
requested), addressed (in any case) to the other Party at the address for that
Party set forth below that Party’s signature on the Agreement, or at such other
address as the recipient has designated by notice to the other Party. Either
party may change the address for notice by notifying the other party of such
change in accordance with this Section 32.

Each notice or communication so transmitted, delivered, or sent (a) in person,
by courier or messenger service, or by certified United States mail shall be
deemed given, received, and effective on the date delivered to or refused by the
intended recipient (with the return receipt, or the equivalent record of the
courier or messenger, being deemed conclusive evidence of delivery or refusal),
or (b) by telecopy or facsimile shall be deemed given, received, and effective
on the date of actual receipt (with the confirmation of transmission being
deemed conclusive evidence of receipt, except where the intended recipient has
promptly notified the other Party that the transmission is illegible).
Nevertheless, if the date of delivery or transmission is not a business day, or
if the delivery or transmission is after 5:00 p.m. on a business day, the notice
or other communication shall be deemed given, received, and effective on the
next business day.

33.    Executive Acknowledgment. Executive acknowledges that (a) Executive is
knowledgeable and sophisticated as to business matters, including the subject
matter of the Agreement, (b) Executive has read the Agreement and understands
its terms and conditions, (c) Executive has had ample opportunity to discuss the
Agreement with Executive’s legal counsel prior to execution, and (d) no strict
rules of construction shall apply for or against the drafter or any other Party.
Executive represents that Executive is free to enter into the Agreement
including, without limitation, that Executive is not subject to any covenant not
to compete that would conflict with Executive’s duties under the Agreement.

34.    Code Section 409A. The Agreement is intended to comply with, or be exempt
from, Code Section 409A. Executive acknowledges that if any provision of the
Agreement (or of any award of compensation or benefits) would cause Executive to
incur any additional tax, interest or penalties under Code Section 409A, such
additional tax, interest or penalties shall solely be Executive’s
responsibility.

 

15



--------------------------------------------------------------------------------

Pursuant to Code Section 409A, any reimbursement of expenses made under the
Agreement (including payments related to health and dental expenses under
Sections 5 through 7), shall only be made for eligible expenses incurred during
the Term of Employment, and no reimbursement of any expense shall be made by the
Company after December 31st of the year following the calendar year in which the
expense was incurred. The amount eligible for reimbursement under the Agreement
during a taxable year may not affect expenses eligible for reimbursement in any
other taxable year, and the right to reimbursement under the Agreement is not
subject to liquidation or exchange for another benefit.

For purposes of Code Section 409A, each payment under this Agreement shall be
deemed to be a separate payment. Except as permitted under Code Section 409A,
any deferred compensation (within the meaning of Code Section 409A) payable to
Executive under the Agreement may not be reduced by, or offset against, any
amount owing by Executive to the Company or any of its Affiliates.

Notwithstanding anything in this Agreement or elsewhere to the contrary,
payments and benefits provided upon the termination of Executive’s employment
with the Company or any of its Affiliates may only be made upon a “separation
from service” as determined under Code Section 409A.

Notwithstanding any provision in the Agreement to the contrary, if the payment
or provision of any payment or benefit herein would be subject to additional
taxes, penalties and interest under Code Section 409A because the timing of such
payment or benefit is not delayed as provided in Code Section 409A for a
“specified employee” (within the meaning of Code Section 409A), then if
Executive is a “specified employee,” any such payment or benefit that Executive
would otherwise be entitled to receive during the first six months following the
Termination Date shall be accumulated and paid or provided, as applicable,
within ten days after the date that is six months following the Termination
Date, or such earlier date upon which such amount can be paid or provided under
Code Section 409A without being subject to such additional taxes, penalties and
interest such as upon the death of Executive.

35.    Counterparts. The Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
Each counterpart may consist of a copy hereof containing multiple signature
pages, each signed by one party hereto, but together signed by both parties.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has executed and Company has caused the Agreement
to be executed in its name and on its behalf by its duly authorized officer, to
be effective as of the Effective Date.

 

EXECUTIVE: Signature:  

/s/ Jon-Al Duplantier

  Jon-Al Duplantier

Date:  

March 26, 2019

Address for Notices: The address the Company most recently has on file PARKER
DRILLING COMPANY: By:  

/s/ Jennifer F. Simons

Date:  

March 26, 2019

Address for Notices:

Parker Drilling Company

Attn: Chairman, Compensation Committee of the Board of Directors

5 Greenway Plaza

Suite 100

Houston, TX 77046



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

For purposes of the Agreement:

(1)    “Affiliate” means any entity which owns or controls, is owned or
controlled by, or is under common control with, the Company.

(2)    “Board” means the Board of Directors of the Company.

(3)    “Cause” means any of the following:

(A)    the refusal to perform Executive’s material job duties that continues
after written notice from the Company;

(B)    Executive’s material violation of a material policy of the Company that
causes, or is reasonably likely to cause, material harm to the business or
reputation of the Company that is not cured within 15 days of written notice
from the Company;

(C)    Executive’s willful misconduct in the course of Executive’s duties that
causes, or is reasonably likely to cause, material harm to the business or
reputation of the Company;

(D)    Executive’s conviction of a felony; or

(E)    Executive’s material breach of any of any restrictive covenants
(including Sections 10 through 15), but Cause shall not exist under this clause
(E) until after written notice from the Reporting Authority has been given to
Executive of such material breach or nonperformance (which notice specifically
identifies the manner and sets forth specific facts, circumstances and examples
in which the Reporting Authority reasonably believes that Executive has breached
the Agreement or not substantially performed Executive’s duties) and Executive
has failed to cure such alleged breach or nonperformance within 15 business days
after Executive’s receipt of such notice; and, for purposes of this clause (E),
no act or failure to act on Executive’s part shall be deemed “willful” unless it
is done or omitted by Executive not in good faith and without Executive’s
reasonable belief that such action or omission was in the best interest of the
Company (assuming disclosure of the pertinent facts, any action or omission by
Executive after consultation with, and in accordance with the advice of, legal
counsel reasonably acceptable to the Company shall be deemed to have been taken
in good faith and to not be willful under the Agreement).

Executive shall not be deemed to have been terminated for Cause unless and until
there shall have been delivered to Executive a letter from the Reporting
Authority stating that, in the good faith opinion of the Reporting Authority,
Executive was guilty of actions or omissions constituting Cause and specifying
the particulars thereof in detail.

 

A-1



--------------------------------------------------------------------------------

(4)     “Change in Control” shall have the meaning set forth in the Parker
Drilling Company 2019 Long-Term Incentive Plan as in effect on the date hereof
(the “LTIP”).

(5)    “Code” means the Internal Revenue Code of 1986, as amended, or its
successor. References herein to any Code Section shall include any successor
provisions of the Code.

(6)    “Competitor” means an individual, partnership, firm, corporation or other
business organization or entity that materially competes with the Company or any
of its Subsidiaries, or conducts a similar business function to the Company, its
Affiliates, or any of its Subsidiaries, within any geographic area where the
Company operates, or operated during Executive’s employment with the Company or
any Affiliate.

(7)    “Confidential Information” means any nonpublic, proprietary information
or material, including any information or material known to or used by or for
the Company or an Affiliate (whether or not owned or developed by the Company or
an Affiliate and whether or not developed by Executive) that is not generally
known to any person not employed by or acting as a director or consultant to the
Company or its Affiliates. Confidential Information includes, but is not limited
to, the following: all trade secrets of the Company or an Affiliate; all
non-public information that the Company or an Affiliate has marked as
confidential or has otherwise described to Executive (either in writing or
orally) as confidential or that is required to be maintained as confidential
under governing law or regulation or under an agreement with any third parties;
all non-public information concerning the Company’s or Affiliate’s products,
services, prospective products or services, research, product designs, prices,
discounts, costs, marketing plans, marketing techniques, market studies, test
data, customers, customer lists and records, suppliers and contracts; all
business records and plans; all personnel files; all financial information of or
concerning the Company or an Affiliate; all information relating to the
Company’s operating system software, application software, software and system
methodology, hardware platforms, technical information, inventions, computer
programs and listings, source codes, object codes, copyrights and other
intellectual property; all technical specifications; any proprietary information
belonging to the Company or an Affiliate; all computer hardware or software
manuals of the Company or an Affiliate; all Company or Affiliate training or
instruction manuals; and all Company or Affiliate data and all computer system
passwords and user codes.

(8)    “Designated Beneficiary” means such beneficiary as designated in writing
by Executive and delivered to the Company; or if none, Executive’s surviving
spouse, if any. If there is no written beneficiary designation or surviving
spouse at the time of Executive’s death, then the Designated Beneficiary
hereunder shall be the legal representative of Executive’s estate for the
benefit of such estate.

(9)    “Disability” means, upon expiration of any applicable waiting/elimination
period, a disability of Executive that qualifies Executive for long-term
disability benefits.

 

A-2



--------------------------------------------------------------------------------

(10)    “Dispute” means any dispute or controversy arising under or in
connection with the Agreement, whether in contract, in tort, statutory or
otherwise.

(11)    “Excise Tax” means the excise imposed by Section 4999 of the Code or any
similar or successor provision thereto.

(12)    “Employee Developments” means all inventions, ideas, and discoveries
(whether patentable or not), designs, products, processes, procedures, methods,
developments, formulae, techniques, analyses, drawings, notes, documents,
information, materials, and improvements, including, but not limited to,
computer programs and related documentation, and all intellectual property
rights therein, made, conceived, developed, or prepared, in whole or in part, by
Executive during the course of employment with the Company, alone or with
others, whether or not during work hours or on Company premises, which are
(a) within the scope of business operations of the Company, or a reasonable or
contemplated expansion thereof, (b) related to any Company or Affiliate work or
project, present, past or contemplated, (c) created with the aid of Company
materials, equipment, facilities or personnel, or (d) based upon information to
which Executive has access as a result of or in connection with Executive’s
employment with the Company.

(13)    “Good Reason” means the occurrence of any of the following events or
conditions without Executive’s express written consent:

(A)    a material diminution in Executive’s titles, duties or authorities;

(B)    a material diminution in Executive’s Base Salary or annual incentive cash
compensation target amount;

(C)    the Company’s material violation of the Agreement; or

(D)    a relocation of Executive’s primary office location by more than 50 miles
if such relocation materially increases Executive’s commute.

Notwithstanding the definition of “Good Reason” for purposes of the Agreement,
Executive may not terminate Executive’s employment hereunder for Good Reason
unless Executive (i) first notifies the Board in writing of the event or
condition (or events or conditions) which Executive believes constitutes a Good
Reason event or condition and the specific paragraph of the Agreement under
which such event or condition has occurred, within 45 days from the date of such
event or condition arising, (ii) provides the Company with at least 15 days to
cure the Good Reason event or condition so that it either (1) does not
constitute a Good Reason event or condition hereunder or (2) Executive
reasonably agrees, in writing, that after any such modification or accommodation
made by the Company that such event shall not constitute a Good Reason event or
condition hereunder, and (iii) in the event the Company fails to so cure the
Good Reason event or condition, Executive actually terminates employment with
the Company within 15 days following the expiration of such cure period.

 

A-3



--------------------------------------------------------------------------------

(14)    “Net After-Tax Receipt” means the present value (as determined in
accordance with Section 280G of the Code) of the Payments net of all applicable
federal, state and local income, employment, and other applicable taxes and the
Excise Tax.

(15)    “Outstanding Company Common Stock” means the then outstanding shares of
common stock of the Company.

(16)    “Outstanding Company Voting Securities” means the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors.

(17)    “Reporting Authority” means the Chief Executive Officer of the Company
or with respect to the Chief Executive Officer, the Board.

(18)     “Subsidiary” means any corporation, partnership, trust or other entity
controlled by the Company.

(19)    “Termination Date” means the date on which Executive’s employment with
the Company terminates, whether during the Term of Employment or at any time
thereafter, for whatever reason, and such termination constitutes a “separation
from service” within the meaning of Code Section 409A.

 

A-4



--------------------------------------------------------------------------------

APPENDIX B

FORM WAIVER AND RELEASE

Pursuant to the terms of the Employment Agreement made as of             ,
        , between Parking Drilling Company (the “Company”) and me (the
“Employment Agreement”), and in consideration of the payments made to me and
other benefits to be received by me pursuant thereto, I, Jon-Al Duplantier, do
freely and voluntarily enter into this WAIVER AND RELEASE (the “Release”), which
shall become effective and binding on the eighth day following my signing the
Release as provided herein (the “Effective Date”). It is my intent to be legally
bound, according to the terms set forth below.

In exchange for the payments and other benefits to be provided to me by the
Company pursuant to Section      of the Employment Agreement (the “Separation
Payment” and “Separation Benefits”), I hereby agree and state as follows:

 

1.

I, individually and on behalf of my heirs, personal representatives, successors,
and assigns, release, waive, and discharge Company, its predecessors,
successors, parents, subsidiaries, merged entities, operating units, affiliates,
divisions, insurers, administrators, trustees, and the agents, representatives,
officers, directors, shareholders, employees and attorneys of each of the
foregoing (hereinafter the “Released Parties”), from all claims, debts,
liabilities, demands, obligations, promises, acts, agreements, costs, expenses,
damages, actions, and causes of action, whether in law or in equity, whether
known or unknown, suspected or unsuspected, arising from my employment and
termination from employment with Company, including but not limited to any and
all claims pursuant to Title VII of the Civil Rights Act of 1964, as amended by
the Civil Rights Act of 1991 (42 U.S.C. § 2000e, et seq.), which prohibits
discrimination in employment based on race, color, national origin, religion or
sex; the Civil Rights Act of 1866 (42 U.S.C. §§1981, 1983 and 1985), which
prohibits violations of civil rights; the Age Discrimination in Employment Act
of 1967, as amended, and as further amended by the Older Workers Benefit
Protection Act (29 U.S.C. §621, et seq.), which prohibits age discrimination in
employment; the Employee Retirement Income Security Act of 1974, as amended (29
U.S.C. § 1001, et seq. ), which protects certain employee benefits; the
Americans with Disabilities Act of 1990, as amended (42 U.S.C. § 12101, et
seq.), which prohibits discrimination against the disabled; the Family and
Medical Leave Act of 1993 (29 U.S.C. § 2601, et seq.), which provides medical
and family leave; the Fair Labor Standards Act (29 U.S.C. § 201, et seq.),
including the wage and hour laws relating to payment of wages; and all other
federal, state and local laws and regulations prohibiting employment
discrimination. This Release also includes, but is not limited to, a release of
any claims for breach of contract, mental pain, suffering and anguish, emotional
upset, impairment of economic opportunities, unlawful interference with
employment rights, defamation, intentional or negligent infliction of emotional
distress, fraud, wrongful termination, wrongful discharge in violation of public
policy, breach of any express or implied covenant of good faith and fair
dealing, that Company has dealt with me unfairly or in bad faith, and all other
common law contract and tort claims.

 

B-1



--------------------------------------------------------------------------------

Notwithstanding the foregoing, I am not waiving any rights or claims that may
arise after this Release is signed by me. Moreover, this Release does not apply
to any claims or rights which, by operation of law, cannot be waived, including
the right to file an administrative charge or participate in an administrative
investigation or proceeding. I agree that I will not, without the Company’s
express prior approval or unless required by law, furnish information to or
cooperate with any non-governmental entity or person in connection with any
proceeding or legal action involving the Company. However, nothing in this
Release prohibits me from filing a charge with, or reporting possible violations
of federal law or regulation to any governmental agency or entity, including but
not limited to the U.S. Equal Opportunity Commission, the Department of Justice,
the Securities and Exchange Commission, Congress, and any agency Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal law or regulation. This Release does not limit my ability
to communicate with any government agencies or participate in any investigation
or proceeding that may be conducted by any government agency, including
providing documents or other information, without notice to the Company. In
addition, this Release does not limit my right to receive an award for
information provided to any government agencies. Further, I acknowledge that I
have been advised that an individual shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual (I) files
any document containing the trade secret under seal; and (II) does not disclose
the trade secret, except pursuant to court order.

 

2.

Nothing in this Release shall affect in any way (a) any right to indemnification
(or advancement of legal fees) and directors and officers liability insurance
coverage provided to me pursuant to the Company’s bylaws, my Employment
Agreement, and/or pursuant to any other agreements or policies in effect prior
to the effective date of my termination, which shall continue in full force and
effect, in accordance with their terms, following the Effective Date; (b) any
right that cannot be waived by private agreement under law; (c) any right to any
earned and accrued base salary, vacation or benefits that are earned, but not
yet paid or incurred, unreimbursed business expense reimbursements or any
severance or other benefits under the Employment Agreement; or (d) my rights as
an equity or security holder in the Company or its affiliates, including,
without limitation, any applicable sale, merger or transaction agreement with
respect thereto.

 

3.

I forever waive and relinquish any right or claim to reinstatement to active
employment with Company, its affiliates, subsidiaries, divisions, parent, and
successors. I further acknowledge that Company has no obligation to rehire or
return me to active duty at any time in the future.

 

B-2



--------------------------------------------------------------------------------

4.

I acknowledge that all agreements applicable to my employment respecting
noncompetition, nonsolicitation, nonrecruitment, derogatory statements, and the
confidential or proprietary information of the Company shall continue in full
force and effect as described in the Employment Agreement.

 

5.

I hereby acknowledge and affirm as follows:

 

  a.

I have been advised to consult with an attorney prior to signing this Release.

 

  b.

I have been extended a period of 45 days in which to consider this Release.

 

  c.

I understand that for a period of seven days following my execution of this
Release, I may revoke the Release by notifying the Company, in writing, of my
desire to do so.

 

  d.

I understand that after the seven-day period has elapsed and I have not revoked
the Release, it shall then become effective and enforceable.

 

  e.

I understand that the Separation Payment will not be made and I will not be
entitled to the Severance Benefits made under the Employment Agreement until
after the seven-day period has elapsed and I have not revoked the Release.

 

  f.

I acknowledge that I have received payment for all wages due at the time of my
employment termination, including any reimbursement for any and all business
related expenses.

 

  g.

I further acknowledge that the Separation Payment and the Separation Benefits
include consideration to which I am not otherwise entitled under any Company
plan, program, or prior agreement.

 

  h.

I certify that I have returned all property of the Company, including but not
limited to, keys, credit and fuel cards, files, lists, and documents of all
kinds regardless of the medium in which they are maintained.

 

  i.

I have carefully read the contents of this Release and I understand its
contents. I am executing this Release voluntarily, knowingly, and without any
duress or coercion.

 

6.

Other than certain matters for which I was responsible and that were properly
resolved in the course of my employment with the Company, I have reported all
matters, to the best of my knowledge and as part of my Separation Payment, that
may potentially violate the law, the Company’s Code of Conduct or its policies
to the Company’s Chief Compliance Officer, to its internal legal counsel or
through its ethics helpline. To the best of my knowledge, all matters that I
have reported have been, or are in the process of being, properly examined and
addressed by the Company, or, to the extent I believe they have not been, I have
identified those matters that I do not believe to have been properly examined
and addressed by the Company to its Chief Compliance Officer or to its internal
legal counsel.

 

B-3



--------------------------------------------------------------------------------

7.

I acknowledge that this Release shall not be construed as an admission by any of
the Released Parties of any liability whatsoever, or as an admission by any of
the Released Parties of any violation of my rights or of any other person, or
any violation of any order, law, statute, duty or contract.

 

8.

I agree that the terms and conditions of this Release are confidential and that
I will not, directly or indirectly, disclose the existence of or terms of this
Release to anyone other than my attorney or tax advisor, except to the extent
such disclosure may be required for accounting or tax reporting purposes or
otherwise be required by law or direction of a court. Nothing in this provision
shall be construed to prohibit me from disclosing this Release to the Equal
Employment Opportunity Commission in connection with any complaint or charge
submitted to that agency.

 

9.

In the event that any provision of this Release should be held void, voidable,
or unenforceable, the remaining portions shall remain in full force and effect.

 

10.

I hereby declare that this Release constitutes the entire and final settlement
between me and the Company, superseding any and all prior agreements, and that
the Company has not made any promise or offered any other agreement, except
those expressed in this Release, to induce or persuade me to enter into this
Release.

IN WITNESS WHEREOF, I have signed this Release on the      day of             ,
20    .

 

 

 

  Jon-Al Duplantier

 

B-4



--------------------------------------------------------------------------------

Exhibit A

 

INCENTIVE AGREEMENT FOR EMERGENCE AWARD - RESTRICTED STOCK UNIT



--------------------------------------------------------------------------------

Exhibit B

INCENTIVE AGREEMENT FOR EMERGENCE AWARD - STOCK OPTION